Mb. Justice Stein delivered the opinion of the court. First. The petition alleges that the contract between appellee and Toan was made “ on or about August 1, 1901,” whereas the proof is that it was entered into June 15,1901. This is claimed to be a variance. In view of the use of the ■words “ on or about ” we do not think it is one. Second. Nor do we deem the contention well taken that appellee did not do the work in accordance with his contract. He was repeatedly told by Toan, as the master finds, that there would be no detailed drawing's for the frames and that while following the plans and specifications he must be governed by his own judgment in the preparation of the frames. He caused drawings to be made and from time to time submitted them and the frames to Toan and one Jordan who was employed as superintendent upon the building by the bishop’s architect. Neither of them made any objection at the time but permitted the frames to become a part of the building, and indeed they expressly approved the manner of their construction as shown by the drawings. The details prepared by the architect were never shown to appellee, and he cannot be held for a failure to build the frames in accordance with drawings which he never saw. The decree of the Superior Court is affirmed. Affirmed.